DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the RCE on 11/04/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1,3,5-15,17-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding claims 1, 14 and 15, Lee et al discloses a method and wireless power receiving unit for generating a load variation for detecting a wireless power receiving unit in wireless charging, however Lee et al does not discloses the specific configuration of wireless power transmitter comprising: at least one sensor configured to measure at least one operating condition of the wireless power transmitter; and circuitry configured to transmit power wirelessly to a wireless power receiver; determine the at least one operating condition is outside a predetermined range; transmit a message to the wireless power receiver indicating the at least one operating condition is outside the predetermined range; and after transmitting the message, reduce at least one wireless power transfer parameter to a non-zero value in response to the wireless power receiver setting an operating point corresponding to a reduced power level, in combination with limitations from the rest of the claim. Therefore the invention as 
Regarding claims 3, 5-13 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding claims 17-20 which depends on claim 15, these claims are allowable for at least the same reasons given for claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Maniktala (US 2017/0256990 A1) discloses a wireless power receiver system includes a plurality of receiver coil structures, each of the plurality of receiver coil structures including a receiver coil, and a receive circuit coupled to each of the plurality of receiver coil structures, the receive circuit configured to receive a time varying current induced in at least one of the plurality of receiver coil structures and to output a voltage, however does not discloses the specific structure configuration and operation of the claimed wireless power system and method.


	Maniktala (US 2016/0285319 A1) discloses an array for wireless power transfer includes a plurality of tuned resonant microcell structures (hereinafter "microcell"). Each microcell comprises at least one coil, at least one capacitor, and two connection points. Each microcell in the array is configured to be individually tuned to the same resonant frequency. The microcells in the array are connected together in a series through the two connection points of each microcell in such a way that the array is configured to have the same resonant frequency as each of the individually tuned microcells, however does not discloses the specific structure configuration and operation of the claimed wireless power system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836